UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of ReportJanuary 31, 2011 (Date of earliest event reported) First Ottawa Bancshares, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-30495 36-4331185 (Commission File Number) (I.R.S. Employer Identification Number) 701 LaSalle Street, Ottawa, Illinois (Address of principal executive offices) (Zip Code) (815) 434-0044 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On January 31, 2011, First Ottawa Bancshares, Inc. issued a press release announcing its earnings for the year ended December 31, 2010.The press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits. Press Release dated January 31, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST OTTAWA BANCSHARES, INC. Dated: January 31, 2011 By: /s/ Joachim J. Brown Name: Joachim J. Brown Title: President and CEO
